DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 7 recites “in a second mold”.  It is unclear whether the use of the term “second” should imply to the reader that an unstated first mold is also present.  Other claims are rejected by dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grimsley (Grimsley et al., Flow and compaction during the vacuum assisted resin transfer molding process (2001)) in view of Wisnom (Wisnom et al., Delamination suppression at ply drops by ply chamfering, Delamination Behaviour of Composites (2008), pp. 706-720) 
As to claim 1, Grimsley teaches a method of forming a composite article comprising providing a composite preform in a mold (Section 2.1, panels 1-3) formed from a plurality of non-crimp fiber fabric layers (Section 2.1).  The Grimsley non-crimp fiber fabric layers are inherently formed from at least two dry-fiber layers (see Saertex in Section 2.1).  Grimsley positions the preform in a (second) mold (page 4, line 1), stabilizes the preform by debulking (Section 2.3.1), infiltrates the preform with a polymer matrix resin, and cures the resin to form a composite article.
Grimsley is silent to machining a surface of the formed article to provide a smooth blended surface with chamfered plydrops.
Wisnom teaches a process for machining a surface of a dry fiber preform (page 713) that involves machining a chamfer on a ply edge (Fig. 24.5).  It would have been prima facie obvious to incorporate the Wisnom improvement into Grimsley in order to reduce delamination (page 716) and thereby improve the mechanical strength of the product.
As to claim 14, the Grimsley Saertex non-crimp fabric layers are inherently multi-axial non-crimp fabric layers. 

Claims 2, 4-6, 9, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grimsley (Grimsley et al., Flow and compaction during the vacuum assisted resin transfer molding process (2001)) in view of Wisnom (Wisnom et al., Delamination suppression at ply drops by ply chamfering, Delamination Behaviour of Composites (2008), pp. 706-720), and further in view of Dumont (Non-Crimp Fabric Composites, Manufacturing, Properties and Applications (2011), pp. 449-460).  Grimsley and Wisnom teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 2, Grimsley is silent to the layup surface, sequentially positioning, assembling, positioning a preformed article in a first mold, and press-forming the preformed article.
Dumont teaches providing a layup surface and sequentially positioning and assembling non-crimp fabrics (Section 19.2.2, “lay-up machine”) in a manner that orients the fiber fabrics in a load carrying orientation, positioning in a first mold and press-forming to form a preform (Section 19.2.4, above Fig. 19.3).
It would have been prima facie obvious to incorporate the Dumont preform fabrication process because Grimsley teaches/suggests a preform formed from non-crimp fabric and Dumont provides a preform from non-crimp fabric within the scope of the Grimsley teaching/suggestion.
As to claim 4, Grimsley stabilizes the preform by debulking (Section 2.3.1) which would necessarily include applying vacuum.  As to claims 5 and 6, Dumont teaches providing through-thickness reinforcement to the preformed article using stitch yarn (Section 19.2.2).  
As to claims 9 and 10, Grimsley teaches sequentially positioning non-crimp fiber fabrics on the layup surface, but is silent to the thermally activated binder and heating the preform to thermally activate the binder.  
Dumont teaches that a thermally activated binder can be applied as a powder (page 454, “flakes or powder”) and (obviously) heated to activate the binder (Section 19.2.2).
It would have been prima facie obvious to incorporate the Dumont binder into Grimsley as an improvement that would fix non-crimp fabrics relative to one another in the preform.
As to claims 12, 13, and 15, Grimsley appears to be silent to the shape of the layup surface and AFP system.  However, Dumont teaches an automated layup machine (Fig. 19.1, meets automated fiber placement system) and a layup surface that appears to be flat (Fig. 19.1) and also satisfies claim 13.  Dumont also teaches that the preform may be net-shaped (page 454, first paragraph), which would also meet claim 13.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grimsley (Grimsley et al., Flow and compaction during the vacuum assisted resin transfer molding process (2001)) in view of Wisnom (Wisnom et al., Delamination suppression at ply drops by ply chamfering, Delamination Behaviour of Composites (2008), pp. 706-720), Dumont (Non-Crimp Fabric Composites, Manufacturing, Properties and Applications (2011), pp. 449-460), and further in view of Grosbois (GB 2490469). Grimsley, Wisnom, and Dumont teach the subject matter of claim 2 above.
As to claims 3 and 8, in the combination above (Wisnom), Wisnom teaches ply drop chamfering, but all of the references applied above are silent to the lubrication of water, cryogenic freezing and cutting.  However, Grosbois teaches stabilising a preform by filling a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grimsley (Grimsley et al., Flow and compaction during the vacuum assisted resin transfer molding process (2001)) in view of Wisnom (Wisnom et al., Delamination suppression at ply drops by ply chamfering, Delamination Behaviour of Composites (2008), pp. 706-720), Dumont (Non-Crimp Fabric Composites, Manufacturing, Properties and Applications (2011), pp. 449-460), and Evans (US 20060048881). Grimsley, Wisnom, and Dumont teach the subject matter of claim 9 above.
As to claim 11, Grimsley, Wisnom, and Dumont are silent to the thermally activated film between the layers of fabric.  However, Evans teaches that a veil interpreted to be a film is applied and thermally activated between adjacent ply layers (Abstract).  It would have been prima facie obvious to incorporate the Evans veil into Grimsley as an improvement that would provide the obvious benefit of prevention of movement and shift of tape layers ([0004])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742